Title: General Orders, 3 June 1777
From: Washington, George
To: 



Head-Quarters, Middle-Brook, June 3rd 1777.
Norfolk.New-London. Nantz.


As in the detached state of the Artillery, the men often suffer for want of Surgeons, it being impossible for their own regimental Surgeons to take due care of them, dispersed as they are, over the whole line—Each Brigadier is to see that the regimental surgeons of his brigade pay every necessary attention to the detachment of artillery annexed thereto.
Regimental Surgeons are not to send any of their sick to Hospital without first obtaining a certificate from the Surgeon General, or one of his deputies for the purpose.
The Brigadiers to have the springs, adjacent to their several encampments, well cleared and enlarged; placing Sentries over them, to see that the water is not injured by dirty utensils. A board sunk in them, will be the best mean to keep them from being muddy, and an arbour over them will serve to preserve them cool. They are also to have all dead cattle, horses, or other carrion removed to a distance from the camp, and buried deep under ground. They will see that the orders to promote cleanliness are punctually observed, and indeed all others; for whether particularly called upon, or not, The Comander in Chief looks to them, with an attentive eye, for the execution of all his orders, which they must be sensible their duty, and honor demand.
No prisoners, whose crimes may properly come before a regimental Court Martial to be sent to, or received at, the Provost guard; but to be committed to regimental Quarter guards, and regimentally tried.
It having been represented to the General, that commanding officers of corps, undertake to seize and confine Commissaries, at their pleasure in common Guard-houses—He thinks it necessary to declare, that a practice so irregular and injurious cannot be tolerated: At the

same time, he means not to countenance any neglect of duty in the Commissaries; but will be ready to attend, to whatever complaints may be justly made against them; to rectify the abuses they commit, and punish their delinquency.
No horses to be let loose into the wheat, or other fields about camp; unless first pointed out, and devoted to the purpose, by the Quarter Master General.
Brigadiers to see the order, for the arrangement of officer’s ranks, immediately complied with, by appointing a day, for the field officers of each regiment to take it up. The General is surprised, and sorry to find, that a matter about which so much anxiety and embarrassment have been expressed, when put upon a proper footing to be adjusted, meets with so much neglect and delay.
The Generals, Field Officers, and Brigade Majors of the day, will be expected to favor His Excellency with their company at dinner, as a standing rule, without particular invitation.
The following sentences of a Court Martial, held the 2nd Inst: are approved by the Commander in Chief; and their immediate execution directed.
Abraham Wood of the 9th Pennsyl: regiment, tried for “Desertion,” and sentenced to receive 25 lashes.
Jacob Rose—12th Pennsylv: regt tried for “Desertion,” and sentenced to receive 25 lashes.
John Welsh—7th Maryland regt charged with “Desertion”—The Court are of opinion, he is intitled to the benefit of General Washington’s proclamation, offering pardon to deserters; and that he should be delivered to Major Bush to do duty in his regiment, until he can be sent to the regiment he belongs to.
Henry Ryan of the 8th Pennsylv: regt charged with “Encouraging Desertion”—and sentenced to receive 50 lashes.
Patrick Henry of the 11th Pennsylv: regt charged with “Having inlisted into two regiments, without being discharged”—sentenced to be reprimanded by the commanding officer of the regiment he belongs to, and the money he received as bounty from Capt. Taylor of the 5th Pennsylva: regiment to be stop’d out of his pay.
Lieut: Thomas Cook of the 8th Pennsylv: regt charged with “Having made known the Parole & Countersign, to a person not entitled to receive them”—found guilty of the charge exhibited against him, but in consideration of his good character, sentenced only to be reprimanded by the Colonel, in the presence of the officers of the regiment he belongs to.
Lieut: Jolly of the 11th Pennsylv: regt charged with “Cowardice and neglect of duty”—not guilty, and ordered to be released from his arrest forthwith.
